Citation Nr: 0941087	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  93-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David  Boelzner, Esq; Goodman, 
Allen & Fietti, PPLC


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1975 to 
March 1978; she also served in the Army National Guard from 
March 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.

The Board denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, in a May 1998 decision.  The 
Veteran appealed the Board's May 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 Order, the Court determined that a remand was 
required to allow the Board an opportunity to adjudicate the 
Veteran's claim with consideration of the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court accordingly vacated the May 1998 Board 
decision and remanded the matter for readjudication.  The 
Board remanded the Veteran's claim for further development in 
August 2001 and December 2006.  

In June 2008, the Board again denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and PTSD.  The Veteran 
subsequently appealed to the Court.  In an April 2009 Joint 
Motion for Remand, the parties (the Secretary of VA and the 
Veteran) determined that a remand was warranted.  By an April 
2009 Order of the Court, the Court granted the Joint Motion 
for Remand, vacated the June 2008 Board decision, and 
remanded the matter for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Generally, service connection may only be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or for an injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  The VA's Office of 
General Counsel has held, however, that an individual 
suffering from PTSD as a result of a sexual assault that 
occurred during INACDUTRA may be considered disabled by an 
"injury" for purposes of section 101(2) and (24).  See 
VAOPGCPREC 08-2001 (Feb. 26, 2001); see also 38 C.F.R. § 
14.507 (2009) (VA General Counsel opinions are binding on the 
Board).

In the present case, the Veteran contends that she is 
entitled to service connection for an acquired psychiatric 
disorder which first manifested during her period of active 
duty military service.  Alternatively, she asserts that she 
was sexually harassed and assaulted by her First Sergeant 
while serving on weekend National Guard (NG) duty in January 
1984, and that such harassment/assault resulted in PTSD 
and/or aggravated a preexisting psychiatric disability.  See, 
e.g., Written Statement by Veteran received November 14, 
1995.  

Claims based on an allegation of personal assault require 
special development due to the extremely personal and 
sensitive nature of these events and the fact that many 
incidents of personal trauma are not officially reported.  
The victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor; it is often necessary to seek alternative 
evidence.  See VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Applicable law and regulations state that 
VA will not deny a PTSD claim that is based upon an 
allegation of in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
then allowing the claimant an opportunity to furnish this 
type of evidence or to advise VA of the potential sources of 
such evidence.  38 C.F.R. § 3.304(f)(4) (2009).  See also 
Patton v. West, 12 Vet. App. 272, 278 (1999).  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(4).

A review of the claims file reflects that at no time during 
this appeal has the Veteran been provided notice in 
accordance with 38 C.F.R. § 3.304(f)(4).  Accordingly, the 
Board concludes that this case must be remanded for 
compliance with the required notice provisions of the VCAA 
because it would be potentially prejudicial to the Veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Additionally, there is no indication that the evidence 
already of record has been reviewed by a medical professional 
to ascertain whether there is evidence which tends to support 
the Veteran's allegations that she was sexually assaulted 
while serving on INACDUTRA in January 1984.  Although there 
is no specific mention of a sexual assault until 1995, see VA 
History and Physical Report dated September 28, 1995 (Veteran 
reports PTSD with history of rape in service); Written 
Statement by Veteran received November 14, 1995, inpatient 
mental health treatment records document the Veteran's 
reports of sexual harassment and sexual advances by her First 
Sergeant.  See, e.g., VA Poplar Bluff History and Physical 
Report dated January 10, 1984; Mt. Carmel Social History and 
Intake Reports dated January 24, 1984.  

Under these circumstances, the Board is of the opinion that 
additional medical evidence is required to aid in its 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  Specifically, this appeal is 
remanded to provide the Veteran with a VA examination to 
determine whether the evidence, to include any post-service 
behavior changes, indicates that the Veteran's claimed 
January 1984 sexual assault occurred, and if so, whether the 
Veteran meets the DSM-IV criteria for PTSD based on this 
stressor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.303(f)(4).  In addition to considering whether the 
Veteran developed PTSD as a result of this alleged sexual 
assault, he/she should also provide an opinion as to whether 
any preexisting PTSD was permanently aggravated by this 
claimed incident.  See id.  

Finally, the Board notes that the Veteran has asserted at 
various times during this appeal that she filed charges 
against the First Sergeant following the incident of sexual 
harassment and assault.  See, e.g., Written Statement by 
Veteran received November 14, 1995; VA Examination Report 
dated in August 1997.  There is no indication that any search 
has been conducted for service records which might verify 
whether any charges were filed by the Veteran in January 
1984.  In light of the relevance of such information, the 
Board finds that the agency of original jurisdiction (AOJ) 
should request the Veteran's complete service personnel file 
as well as any additional information from the appropriate 
source(s) which might contain information regarding the 
January 1984 incident, including any charges filed by the 
Veteran during her NG duty or any investigation reports or 
witness statements.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that she may submit 
evidence from sources other than service 
records or evidence of behavior changes 
which may constitute credible supporting 
evidence of his claimed personal assault 
stressor.  Provide a description of the 
types of evidence that may serve as 
credible supporting evidence.  38 C.F.R. 
§ 3.304(f)(4) (2009).  She should be 
expressly notified that she might submit 
lay statements from persons she may have 
told about the alleged sexual assault 
immediately or shortly thereafter.  

2.  Obtain the Veteran's basic and 
extended service personnel records.  

3.  Make requests to the appropriate 
service department and/or facilities for 
any records pertaining to the January 1984 
incident in which the Veteran was detained 
by Military Police and taken to the 
hospital.  The AOJ's request should 
include a search for any documents 
pertaining to charges filed by the Veteran 
against a superior non-commissioned 
officer, investigation reports, and/or 
witness statements.  All efforts to obtain 
these documents should be documented in 
the claim file, including any response(s) 
to a request(s), negative or positive.  
Requests should continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA examination with a 
specialist in the field of mental health 
(psychiatrist or psychologist).  The 
purpose of this examination is to 
determine the likelihood of the Veteran's 
alleged personal assault stressor and 
whether she has PTSD due to or aggravated 
by this claimed stressor.  The claims 
folder, including a copy of this REMAND, 
must be sent to the examiner for review, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  Following a review of the 
claims folder and an interview and 
examination of the veteran, the examiner 
should:

    (a) Provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran was sexually assaulted while 
serving on weekend National Guard duty in 
January 1984.  A complete rationale should 
be provided for any conclusions or opinions 
and should be based on the interview, 
examination, and a review the Veteran's 
claims folder, including the Veteran's 
service and post-service medical records, 
service personnel records any additional 
military documents of record, lay 
statements by the Veteran, and any third 
party evidence/statements. 

    (b) If the examiner determines that it 
is "at least as likely as not" or "more 
likely than not" that the Veteran was 
sexually assaulted while serving on 
weekend National Guard duty, then provide 
an opinion as to whether the Veteran 
currently has PTSD based on this stressor.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.
    
    (c) If the examiner determines that it 
is "at least as likely as not" or "more 
likely than not" that the Veteran was 
sexually assaulted while serving on 
weekend National Guard duty, then provide 
an opinion as to whether the Veteran had 
PTSD which preexisted January 1984, and if 
so, whether the alleged sexual assault of 
January 1984 chronically worsened 
(aggravated) her preexisting PTSD.  If the 
examiner determines that the Veteran had 
preexisting PTSD, he/she should identify 
what stressor(s) form the basis for this 
diagnosis as well as describe how the 
events of January 1984 permanently 
worsened this psychiatric disability.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including any 
evidence obtained since the January 2008 
supplemental statement of the case, and 
determine if the Veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefits sought.  Unless the 
benefits sought on appeal are granted, the 
Veteran and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



